          Case 8:19-cv-02460-WFJ-TGW
Filing # 95376089                      Document
                  E-Filed 09/09/2019 01:29:53 PM1-1 Filed 10/04/19 Page 1 of 7 PageID 4
                        IN THE COUNTY COURT OF THE TENTH JUDICIAL CIRCUIT
                                 IN AND FOR POLK COUNTY, FLORIDA
                                      SMALL CLAIMS DIVISION


                Brandon Gibson,
                                                          Case Number:
                       Plaintiff,
                                                          Division:
                       V.
                                                          Ad Dammun: $2,000 + Atty Fees & Costs
                Comenity Capital Bank,

                       Defendant.                                  JURY TRIAL DEMANDED


                                    COMPLAINT AND DEMAND FOR JURY TRIAL

                COMES NOW the Plaintiff, Brandon Gibson, ("Mr. Gibson"), by and through his

         attorneys, Seraph Legal, P.A., and complains of the Defendant, Comenity Capital Bank,

         ("Comenity"), stating as follows:


                                             PRELIMINARY STATEMENT

                1.     This is an action brought by Mr. Gibson against the Defendant for violations of

         the Fair Credit Reporting Act, 15 U.S.C. § 1681, et. seq. ("FCRA").


                                                    JURISDICTION

                2.     Jurisdiction arises under the FCRA, 15 U.S.C. § 1681p and Section 34.01, Florida

        Statutes.

                3.     The Defendant is subject to the provisions of the FCRA and to the jurisdiction of

        this Court pursuant to Section 48.193, Florida Statutes.

                4.     Venue is proper in Polk County, Florida, pursuant to Section 47.051, Florida

        Statutes, because the acts complained of were committed and / or caused by the Defendant

        within Polk County.
Case 8:19-cv-02460-WFJ-TGW Document 1-1 Filed 10/04/19 Page 2 of 7 PageID 5



                                               PARTIES

       5.      Mr. Gibson is a natural person residing in the City of Eagle Lake, Polk County,

Florida and a Consumer as defined by 15 U.S.C. 1681a(c).

       6.      Comenity is a nationally chartered bank, with a primary business address of

12921 South Vista Station Blvd, Suite 400, Draper, UT 84020.

       7.      Comenity's Utah Registered Agent is CT Corporation System, 1108 E. South

Union Ave., Midvale, UT 84047.


                                     FACTUAL ALLEGATIONS

       8.      Around May 2016, Mr. Gibson opened a GameStop credit card issued through

Comenity.

       9.      Around this time, Comenity started reporting the account to multiple Consumer

Credit Reporting Agencies ("CRAs"), including Equifax, Experian and Trans Union.

       10.     During or around May 2018, Comenity began reporting the account to the CRAs

with an Equal Credit Opportunity Act ("ECOA") code of "X" or "Deceased."

       11.     The three major CRAs then flagged Mr. Gibson as deceased because they all have

a policy to consider a consumer deceased if even a single creditor reports him as such.

       12.     None of the three CRAs will provide a credit score in connection with any report

requested on a consumer who is flagged as deceased and will instead return a report with

verbiage stating "NO CREDIT SCORE AVAILABLE — CONSUMER DECEASED" or similar

wording.

       13.     Despite Comenity's reports, Mr. Gibson is not deceased.

       14.     At the time of this filing, Mr. Gibson is alive, in good health, and has never been

reported as "deceased" to any government agency, law enforcement agency, or media company.
Case 8:19-cv-02460-WFJ-TGW Document 1-1 Filed 10/04/19 Page 3 of 7 PageID 6



          15.   Mr. Gibson's Social Security number is not present on the Master Death List

maintained by the Social Security Administration.

          16.   Mr. Gibson's full name is Brandon Wayne Gibson.

          17.   Somehow, Comenity had confused Mr. Gibson with Brandon James Gibson of

the City of Findlay, Hancock County, Ohio. Before his death on October 11, 2015, Brandon

James Gibson had several criminal convictions and many unpaid civil judgments entered against

him.

          18.   In May 2018, Mr. Gibson learned of the erroneous deceased notation in his credit

reports when he applied for a loan with Sky Powersports of Lakeland, FL.

          19.   Sky Powersports obtained Mr. Gibson's Equifax credit report and advised him it

could not further process his loan since Equifax indicated that Mr. Gibson was dead, and as such,

no credit score was available.

          20.   Mr. Gibson spoke directly with Comenity about his faux demise.

          21.   Comenity's representative stated they would "look into" the issue and correct its

report.

          22.   Mr. Gibson spent considerable time calling the CRAs and having the erroneous

deceased comment removed.

          23.   Eventually, Mr. Gibson, vis-d-vis his calls to the CRAs, was able to get his credit

reports corrected to reflect that he was not deceased.

          24.   However, some time around March 2019, Comenity resumed reporting Mr.

Gibson's account with an ECOA code of "X."

          25.   As a result, the CRAs once again reported that Mr. Gibson was deceased and

resumed withholding credit scores from potential creditors and lenders.
 Case 8:19-cv-02460-WFJ-TGW Document 1-1 Filed 10/04/19 Page 4 of 7 PageID 7



        26.    Most lenders, unable to obtain a credit score, will not approve a consumer for

credit who is labeled "deceased." Many lenders are aware that a deceased consumer's Social

Security number is frequently used in fraudulent credit transactions.

        27.    On or about August 21, 2019, Mr. Gibson disputed Comenity's tradeline to

Experian, stating that he was not deceased and that the report was false.

        28.    Experian sent Comenity an Automated Consumer Dispute Verification

("ACDV") request through a system known as e-OSCAR and asked Comenity to make a

reasonable investigation into the dispute pursuant to the FCRA.

        29.    Comenity responded to the ACDV request, confirming its tradeline was coifed

and required no modification, update or deletion.

        30.    Comenity had no basis to conclude Mr. Gibson was deceased, especially

considering that Mr. Gibson had already informed Comenity of its erroneous report.

        31.     If a furnisher of data to a CRA, like Comenity, confirms disputed information as

accurate, "the question of whether the furnisher behaved reasonably will turn on whether the

furnisher acquired sufficient evidence to support the conclusion that the information was true."

Hhskle v. Midland Credit Management, Inc. (11th Cir.) 827 F.3d 1295 (2016). -

        32.    The standard for judging the reasonableness of procedures "is what a reasonably

prudent person would do under the circumstances." Stewart v. Credit Bureau, Inc., 734 F.2d 47,

51 (D.C. Cir. 1984).

        33.    Comenity is a large bank which receives thousands of ACDVs each month.

        34.    To minimize costs, Comenity instructs its employees responding to ACDVs to

quickly compare the information contained in the requesting CRAs file against Comenity's own

internal records.
 Case 8:19-cv-02460-WFJ-TGW Document 1-1 Filed 10/04/19 Page 5 of 7 PageID 8



        35.    On information and belief, Comenity does not authorize its employee to make any

actual investigation at all, beyond a de minimis comparison of CRA records to Comenity's own

records.

        36.    For this reason, a consumer being reported as "deceased" who rightfully claims he

is not dead will have his information confirmed as "accurate" simply because Comenity's own

flawed records show as much.

        37.    No objective, reasonable investigation was made; any reasonable investigation

would have determined that a consumer who had: (a) previously contacted Comenity to

complain of erroneous "deceased" indicators appearing in Comenity's tradeline; and, (b) was

now disputing his own "death" was not, in fact, dead.

        38.    Comenity's failures were willful and intentional since they were the result of

intentional policies put in place to minimize investigation costs, even though the accuracy of the

investigations would be impaired.

        39.    Comenity could easily foresee that reporting Mr. Gibson as "deceased" when he

was not would cause significant problems for him.

       40.     In addition to failing to recognize that Mr. Gibson had not expired, Comenity also

failed to update its report to indicate that the information was "disputed by consumer."

       41.     The failure to report disputed information as disputed in and of itself violates the

FCRA; See Saunders v. Branch Banking and Trust Company of Virginia 526 F.3d 142 (4th Cir.

2008); Seamans v. Temple University, 744 F.3d 853, 864 (3d Cir. 2014), (private cause of action

arises under § 1681s2(b) when, having received notice of a consumer's potentially meritorious

dispute, furnisher subsequently fails to report that claim is disputed).
Case 8:19-cv-02460-WFJ-TGW Document 1-1 Filed 10/04/19 Page 6 of 7 PageID 9



        42.    Mr. Gibson has hired the undersigned law firm to represent him in this matter and

is obligated to pay its reasonable fees or has assigned his statutory rights to fees and costs to such

firm.


                                             COUNT I
                                       VIOLATIONS OF THE FCRA

        43.    Mr. Gibson adopts and incorporates paragraphs 1 —42 as if fully stated herein.

        44.    Comenity violated 15 U.S.C. § 1681s-2(b) when it failed to make a reasonable

investigation after notice of dispute from a CRA, as any reasonable investigation would have

concluded that Mr. Gibson was not deceased, and as such, Comenity's reported information was

not accurate and complete without deletion of the erroneous ECOA code and other deceased

indicators being reported to the CRAs.

        45.    Comenity violated 15 U.S.C. § 1681s-2(a)(3) when it failed to report a dispute to

all of the CRAs to which it provides information as part of a reasonable investigation after

receiving and then responding to Experian's ACDV request.

        46.    Comenity's actions were either willful and intentional, or alternatively, it acted

with reckless disregard for its duties under the FCRA to provide reports with maximum possible

accuracy.

        47.    It is reasonably foreseeable that Comenity's actions would cause Mr. Gibson

harm.

        48.    Comenity's actions did cause harm to Mr. Gibson, as he was unable to obtain

credit on multiple occasions because of his alleged "deceased" status.
Case 8:19-cv-02460-WFJ-TGW Document 1-1 Filed 10/04/19 Page 7 of 7 PageID 10



       49.     As a result of its conduct, Comenity is liable to Mr. Gibson pursuant to the FCRA

for actual damages, statutory damages of up to $1,000 for each occurrence, and other relief.

       WHEREFORE, Mr. Gibson respectfully requests this Honorable Court enter judgment

against Comenity for:

       a.     The greater of statutory damages of $1,000 per incident ($2,000 total), pursuant

               to 15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. § 1681o(a)(1) or Mr. Gibson's actual

              damages for lost time, loss of credit opportunities and related economic and non-

              economic injuries;

       b.     Reasonable costs and attorneys' fees pursuant to 15 U.S.C. §1681n(a)(3); and,

       c.     Such other relief that this Court deems just and proper.



                                     .IIJRY TRIAL DEMANDED

   Mr. Gibson demands a jury trial on all issues so triable.



       Respectfully submitted on September 9, 2019, by:

                                                       Seraph Legal, P. A.
                                                       /s/ Brandon D. Morgan
                                                       Brandon D. Morgan, Esq.
                                                       Florida Bar Number: 1015954
                                                       BMorgan®SeraphLegal.com
                                                       /s/ Thomas M. Bonan
                                                       Thomas M. Bonan, Esq.
                                                       Florida Bar Number: 118103
                                                       TBonan®SeraphLegal.com
                                                       2002 E. 5th Avenue, Suite 104
                                                       Tampa, FL 33605
                                                       Phone: (813) 567-1230
                                                       Fax: (855) 500-0705
                                                       Attorneys for Plaintiff
